Citation Nr: 0331354	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-02 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the RO, 
which denied the benefit sought on appeal.  

The veteran's sworn testimony was obtained at a personal 
hearing at the RO in September 2001.  


REMAND

There was a significant change in the law during the pendency 
of this appeal, of which the veteran has been provided no 
notice.  On November 9, 2000, President Clinton signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not "well grounded."  

A review of the claims folder reveals that the veteran has 
been provided no notice of VCAA, including the provisions of 
38 C.F.R. § 3.159 (2002).  Additionally, the veteran was not 
specifically advised what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his assertions and claim on appeal, with notice 
as to what evidence, if any, the veteran is expected to 
obtain and submit, and what evidence VA will retrieve on its 
own.  Accordingly, due notice of VCAA must be provided, as 
interpreted by the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002).  See also, Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. May 1, 2003), 
(holding that 38 C.F.R. § 19.9(a)(2)(ii) (2002) was 
inconsistent with the provisions of 38 U.S.C.A. § 5103(a) and 
(b) (West 2002) because it afforded a veteran less than one 
year for the receipt of additional evidence).  As such, a 
remand in this case is required to afford the veteran VCAA 
notice, and a full time period in which to submit evidence in 
support of his claim.  

Additional development is indicated as well, given the 
conflicting medical evidence of record, and the confused and 
incomplete clinical histories obtained to date.  The veteran 
complains that symptoms of his service-connected PTSD 
interfere with his ability to work and maintain employment, 
and that he has recently been given an opportunity (import 
unclear) for medical disability retirement from his current 
employer.  At his personal hearing in September 2001, and at 
several other recent VA outpatient mental health visits, the 
veteran has complained that his PTSD medications leave him so 
drowsy as to interfere with the duties of his employment.  He 
also reported significant memory loss.  Two brief statements 
of VA staff psychiatrists (one undated and the other dated in 
February 2001) received at the RO in August 2001, indicate 
that the veteran's PTSD "medications can cause mild 
drowsiness" so as to interfere with his ability to operate 
heavy machinery.  No clinical and historic basis for the 
rather speculative statement is given.  The Board points out 
that VA treatment records show that in March 2000 the 
veteran's sole PTSD medication was changed and the dose 
adjusted, with the recommendation that the veteran take his 
medication earlier in the evening so as to avoid any morning 
drowsiness.  The changes and recommendations appear to have 
been successful on VA mental health visit in February 2001.  
The Board is unable to reconcile this conflicting evidence, 
which appears to have been overlooked on the most recent VA 
PTSD examination in June 2001.  Additionally, it is noted 
that on VA PTSD examination in June 2001, the examiner merely 
noted, "no gross impairment in memory was observed."  The 
veteran's complaints, however, were not noted in any 
significant detail, as is required and expected on VA 
examination.  

38 C.F.R. § 4.2 states that "[i]t is the responsibility of 
the rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present."  
In addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  The June 2001 VA examination is inadequate to afford 
any equitable evaluation of the veteran's claim on appeal.  

Other clinical and factual inconsistencies are documented, 
which require "reconciling" on further VA examination.  The 
claims file shows that the veteran has a history of acute 
headaches and a seizure disorder (see July 1995 examination 
report and October 21, 1998 private medical record and 
associated reports), for which he takes several medications, 
and there is at least one reference to a prior traumatic 
brain injury.  This documented clinical history, as with the 
documented complaints regarding the effects of medications, 
including headaches and drowsiness, has not been reviewed on 
VA PTSD examination, the last of which was conducted in June 
2001.  Additionally, a May 2001 private treatment summary of 
W. E. Coopwood, M.D., while noting few objective symptoms of 
PTSD, concludes that the veteran's PTSD, "display[s] 
significant residual effects..."  Diagnoses also included a 
personality disorder, although symptoms of this non-service-
connected disorder were not identified.  Similarly, on VA 
examination in June 2001, few objective symptoms of PTSD were 
noted.  It was also noted that the veteran has maintained 
employment at the same place since 1987, and that he 
presently lives with both this 4th wife, with whom he has 
been married for over 10 years, and with his teenage son.  
Other VA records disclose that the veteran also has a 
daughter who lives with his 3rd wife, although it is 
unascertained as to whether he has been able to maintain a 
favorable relationship with either his son or daughter.  The 
Board adds that scores on the Global Assessment of 
Functioning (GAF) scale have varied considerably during the 
course of the appeal, from 45 to 55, with no attempt at 
clinical explanation or reconciliation on prior VA 
examinations.  Finally, in November 2001, the veteran 
reported significant sleep impairment (sleeping for only 4 
hours a night) as well as frequent nightmares and flashbacks, 
although it is unclear whether the flashbacks are related to 
service or service-connected PTSD.  

Given the above conflicting and confused clinical history, a 
complete and thorough PTSD examination is indicated, which 
includes a thoughtful and reconciling consumption of the 
veteran's documented clinical history into one comprehensive 
clinical picture-an informed medical opinion.  In Waddell v. 
Brown, 5 Vet. App. 454 (1993), the Court held that there may 
be a breach in the duty to assist when there are variously 
diagnosed disorders, but none of the examinations fully 
described the degree of disability attributable solely to the 
service-connected psychiatric disorder.  See also, 38 C.F.R. 
§§ 4.2 and 4.13.  See also, Green v. Derwinski, 1 Vet. App. 
121 (1991); Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  The RO should contact the veteran and 
his representative and provide written 
notice of the provisions of VCAA which 
are applicable to the claims on appeal, 
as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran should be 
provided an adequate time in which to 
respond to the VCAA notice.  See Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. May 1, 2003).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied.  

3.  The veteran should be scheduled for a 
VA PTSD psychiatric examination.  All 
indicated tests and studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner for use-and reference, in the 
study of the case.  Both subjective 
(self-reported) and objective (observed 
or clinically demonstrated upon a review 
of the documented clinical history) 
symptomatology of PTSD should be 
identified in the examination report, in 
terms which relate to the criteria for 
PTSD at 38 C.F.R. § 4,130, Diagnostic 
Code 9411, of the Schedule for Rating 
Disabilities.  Symptoms of non-service-
connected psychiatric disability should 
be excluded, to the extent possible, and, 
if not possible, then this should be 
clearly stated in the examination report.  

The severity of PTSD, including both 
symptomatology and the effects of 
medication(s) for PTSD, should be 
definitively determined, with reference 
to the documented clinical history and 
the medical evidence specifically 
referenced in the text of this Board 
Remand.  A description of the degree of 
impairment resulting exclusively from 
service-connected PTSD should be 
obtained, apart from non-service-
connected disability.  Additionally, a 
GAF score should be obtained and 
explained, with reference and comment by 
the VA psychiatric examiner as to the 
documented clinical history.  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to any and all supporting 
evidence, as well as any and all contrary 
evidence, and an explanation of the 
medical principles involved.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
service-connected PTSD, currently 
evaluated as 30 percent disabling.  If 
the decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
SSOC, with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered should be 
reviewed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


